DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's Application filed on 05/09/2019. Claims 1-30 are pending for this examination.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 08/20/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	
Claims 1 - 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pratt et al. (hereinafter Pratt, Patent No.: US 7,886,267).

As per claim 1, Pratt teaches, 

 A computer-implemented method comprising: 

identifying an embedded human language string within a programming source code (Pratt recites in column 3 starting at line 33, “This extraction is performed through the use of parsers 22 that identify these natural language strings; the construction of such will be discussed below. The product of processor 23 is any number of untranslated strings 29, which are saved into a database 24.” This shows identifying and extraction of human language strings.) 

based on a configuration file that specifies boundaries of the embedded human language string within the programming source code; (Pratt recites in column 4 starting at line 57, “Knowing these, it is not difficult to create a parser capable of extracting the textual information used. If the C language were being used, it is not difficult to identify print and sprint statements, although some additional steps may be desirable to detect and avoid the translation of intimal references to run-time objects.” This shows that psyntax of C language is used as a configuration file. A person of ordinary skill in the art knows that in C language quotation marks [ e.g.,” ] are the boundaries of text strings or human language string.) 

communicating the identified embedded human language string for language translation from a first human language of the embedded human language string to a second human language to create a translated human language string; (Please see Pratt Fig. 2 or Fig. 3)

receiving the translated human language string; and (Please see Pratt Fig. 3 step 29)

inserting the translated human language string in the programming source code to create a translated programming source code. (Please see Pratt Fig. 3 steps 36 and 30)


As per claim 2, Pratt teaches,

wherein the programming source code is stored in a source code repository. (Pratt recites in column 7 starting at line 7, “Referring now to FIG. 4, it is a common practice to retain software projects in a repository 40a, which Dahne refers to as a "code database".)

As per claim 3, Pratt teaches,

wherein the programming source code is a master source code and the translated programming source code is used to update the master source code. (Pratt Fig. 6 shows box 55 as the master source code and box 61a is the translated source code code.) 

As per claim 4, Pratt teaches,

wherein the programming source code is a revision-controlled copy of a master source code. (Pratt recites in column 7 starting at line 12, “Here, source code project 42c is being developed by three developers 44a-c, who have originally accessed or checked-out project 42c and may each make changes to the source code project 42c. Those changes are typically made in a sandbox 43a-c, which each developer maintains for herself to "play around" with the code while not disturbing the source code 42c stored in the repository 40a. ….When a developer first obtains a copy of source code from a repository, that operation is referred to as "checking out" the code.”  ….When a developer finalizes changes to the source code in her sandbox and wishes to commit those changes to the repository, she initiates a "check in" operation, during which her copies of the source code are compared to the ones in the repository.”” This shows version control.) 

As per claim 5, Pratt teaches,


wherein identifying the embedded human language string is initiated when the revision-controlled copy of a master source code is part of a request to update the master source code. (In other words, when source code is checked-in, embedded human language is identified. Pratt recites in column 7 starting at line 46, “When it becomes desirable to identify content for a human translator, the developers must all checkin their code or risk non-inclusion of potentially important strings.” This shows identification occurs at the time of check-in or updating source.) 

As per claim 6, Pratt teaches,
wherein receiving the translated human language string initiates a request to update the master source code. (Pratt recites in column 9 starting at line 8, “Alternatively, the parsers and processing objects of string extraction may be made part of a development environment, providing a location for updates of those objects common to all projects under development.” This shows that the during build time human language strings are received and objects are updated.) 

As per claim 7, Pratt teaches,
wherein the programming source code comprises the embedded human language string and a second embedded human language string where both of the embedded human language string and a second embedded human language string are identified within the programming source code. (This claim means that parser can recognize two [or multiple] human languages. Pratt recites in column 6 starting at line 57, “Finally, although the use of a customer translation database is shown in comparison with an exemplary system depicted in FIG. 2, the substitutions presented in FIG. 3 may be applied to virtually any user-interactive application, and especially to applications that multiple-locality capable.” This shows that the application is capable of handling multiple languages.) 

As per claim 8, Pratt teaches,
wherein only the embedded human language string is communicated for translation. (Pratt recites in column 4 starting at line 58, “If the C language were being used, it is not difficult to identify print and sprint statements, although some additional steps may be desirable to detect and avoid the translation of intimal references to run-time objects. Where code may contain both functional and natural language strings, it may be difficult to separate those needing translation from those to be passed unmodified. Rather than attempting to customize a parser specifically for a source code file, it may be desired to provide cues to the parser.” This shows that by providing some cues to the parser, only human languages are translated.) 

As per claim 9, Pratt teaches,
wherein communicating the identified embedded human language string for language translation communicates only a portion of the identified embedded human language string for translation. (Pratt recites in column 9 starting at line 52, “Included in build instructions 51b, again by way of example, are localization/network service functions, which may include suitable portions of objects 52, 53 and 54 for parsing, extracting and inserting as described above.”) 

As per claim 10, Pratt teaches,
further comprising a user interface displaying a function for communicating the embedded human language string for language translation and displaying an indication of completion when the translated human language string is received. (Pratt recites in column 8 starting at line 50, “A network service might also include a web service or an HTML-based protocol, permitting interaction with a translation database through a web browser, which may be especially convenient for providing an interface for a translator, printing lists of untranslated strings and entering in translated ones, and for debugging purposes.” Pratt recites in column 8 starting at line 39, “Thus, requests from an extracting or inserting processor may be serviced. For example, one permissible request may be a 'exist' query, testing for the existence of a database entry corresponding to a natural language extraction. An 'add' request might be used to add an untranslated string. A 'read' request might include as arguments a string and a locality specification, returning the translation of that string for insertion. A ' list' request might return a list of the untranslated strings for a specified locality, and so forth.”)

As per claim 11, Pratt teaches,

A computer-implemented method comprising: 

comparing a first version of a programming source code and a second version of a programming source code to identify a changed portion of the programming source code; (It has been shown before that Pratt teaches a revision controlled repository [claim 4]. Please refer to column 7 starting at line 7. Fig. 4. Revision control databases by design identifies changed portion of a new version compared to the existing version and saves the delta for the new revision from the previous version.) 

identifying in the changed portion of the programming source code, an embedded human language string using a configuration file that specifies boundaries of the embedded human language string within the programming source code; and communicating the identified embedded human language string for language translation. (Pratt recites in column 7 starting at line 25, “When a developer finalizes changes to the source code in her sandbox and wishes to commit those changes to the repository, she initiates a "check in" operation, during which her copies of the source code are compared to the ones in the repository. …. Continuing with FIG. 4, repository 40a includes a parsing engine 41a which could be activated on check in of source code as described by Dahne, but could also be activated at some time afterward as well. Parsing engine 41a produces translations as described above, which may be deposited back into a source code project or elsewhere as desired.” This shows changes are identified and translation is performed. Only the new strings will be translated. As such, the string will be in the changed portion of the code.) 


As per claim 12, Pratt teaches,
wherein the language translation translates from a first human language of the embedded human language string to a second human language to create a translated human language string. (Translation by definition means translation from one language string to another language string. Pratt Fig. 3 steps 36 and 30 show translation of language strings.) 

As per claim 13, Pratt teaches,
further comprising receiving the translated human language string and inserting the translated human language string in the changed portion of the programming source code. (Please see Pratt Fig. 3 steps 36 and 30)


As per claim 14, Pratt teaches,
wherein receiving the translated human language string initiates a source code update request. (Pratt recites in column 9 starting at line 8, “Alternatively, the parsers and processing objects of string extraction may be made part of a development environment, providing a location for updates of those objects common to all projects under development.” This shows that the during build time human language strings are received and objects are updated.) 


As per claim 15, Pratt teaches,
further comprising a user interface displaying a function for communicating the embedded human language string for language translation. (Pratt recites in column 8 starting at line 50, “A network service might also include a web service or an HTML-based protocol, permitting interaction with a translation database through a web browser, which may be especially convenient for providing an interface for a translator, printing lists of untranslated strings and entering in translated ones, and for debugging purposes.” Pratt recites in column 8 starting at line 39, “Thus, requests from an extracting or inserting processor may be serviced. For example, one permissible request may be a 'exist' query, testing for the existence of a database entry corresponding to a natural language extraction. An 'add' request might be used to add an untranslated string. A 'read' request might include as arguments a string and a locality specification, returning the translation of that string for insertion. A ' list' request might return a list of the untranslated strings for a specified locality, and so forth.”)

Claims 16 - 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ronin (hereinafter Ronin, Publication No.: WO 2014/204658 A1).

As per claim 16, Ronin teaches, 

 A computer-implemented method comprising: 

identifying an embedded human language string within an online page code, (Ronin Fig. 1 translator 120 translates websites  to different languages. This shows that human language strings from the web code are translated.) 

wherein identifying the embedded human language string is based on a configuration file that specifies boundaries of the embedded human language string within the online page code; (Each web code language, e.g., html or JavaScript, has a defined symbol for boundary of string. Most frequently it is a quotation mark. This language syntax is the configuration file that specifies the boundaries of a string.)  

communicating the identified embedded human language string for language translation from a first human language of the embedded human language string to a second human language to create a translated human language string; (Ronin Fig. 2.) 

receiving the translated human language string; and inserting the translated human language string in the online page code to create a translated online page code. (Ronin Fig. 2.) 

As per claim 17, Ronin teaches, 
wherein the online page code is associated with presentation of product related content in an online store. (Ronin recites in [0022] “The E-commerce tool 118 enables a user to locate and purchase products and services, such as a Swiss stamp, from the E-commerce websites 126 - 130 that communicate in natural languages that the user does not understand. The E-commerce tool 118 may also provide such searching and translating services for other websites' search engines.” This shows product information on the e-commerce website.) 

As per claim 18. Ronin teaches, 
 wherein the online store is hosted on an e-commerce platform. (Ronin Fig. 1 shows e-commerce platforms.) 

Claims 22-24, 26, 27, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipka et al. (hereinafter Lipka, Pub. No.: US 2018/0300218).

As per claim 22. Lipka teaches,

A system comprising: 

an e-commerce platform comprising at least one processor and at least one memory, (Lipka recites in [0101] starting at line 4, “Environment 100 includes multi-tenant platform 106 with application server 108 with production applications, which can include one or more of customer relationship management (CRM), sales, service, marketing, data analytics, ecommerce and customized applications.” This shows e-commerce platform.) 

the e-commerce platform adapted to: 

compare a first version of a programming source code and a second version of a programming source code to identify a changed portion of the programming source code; (Lipka recites in [0101] starting at line 13, “In another case, Perforce, Subversion or other version control software can be utilized as a repository. Localization repository 105, in environment 100, includes several versions of localization translations for multiple languages, for in-process translations for new languages, and updates for new code versions.” This shows use of version control. Version control software by design identifies changes in portion of source code.) 

identify in the changed portion of the programming source code, an embedded human language string using a configuration file that specifies boundaries of the embedded human language string within the programming source code; and (Lipka recites in paragraph [0101] starting at line 20, “Localization kits include a folder that holds a full set of translation keys and strings, a 'new' folder that holds newly added keys and strings, and a 'changed' folder that holds keys and strings changed after a previous version of the source code release and associated language pack, …”. 

communicate the identified embedded human language string for language translation. (Lipka recites in [0130] starting at line 12, “A developer can extract, for a specific code version, localization kit that contains to-be-translated text for exactly this code version and complete the translation process to deliver a language pack, as long as the process owner has access to the previous localization kit.”)

As per claim 23, Lipka teaches,

wherein the language translation translates from a first human language of the embedded human language string to a second human language to create a translated human language string. (Lipka Fig. 3 step 318 shows translation. In this context translation means translation of one human language to another human language.)  

As per claim 24, Lipka teaches,

further comprising receiving the translated human language string and inserting the translated human language string in the changed portion of the programming source code. (Lipka Fig. 3 step 318 shows translation committed to L1 On debugger. Fig. 23 shows L1 On debugger with human language strings which have been translated.)


As per claim 26, Lipka teaches,

wherein the first human language is a default human language and an identification of the second human language is communicated with the identified embedded human language string. (Lipka recites in [0201] towards the bottom half of the paragraph “For some disclosed implementations of the method, each web app panel is further encoded to visually indicate a natural language string in the source language that appears in identified text, alongside a string in the target language, after translation of portions of the identified text.” Here source language is the default language and the target language is the second human language.) 

As per claim 27, Lipka teaches,

wherein evaluating the changed portion of the programming source code is initiated when the programming source code is part of a source code update request. (Lipka Fig 2 step 222 1B shows that source code is updated and sent to build tool 122. At this time in step 225 2A resource bundle is extracted and in step 226 resource check is performed. In other words, resource bundle is evaluated.)


As per claim 30, Lipka teaches, 

further comprising a user interface displaying a function for communicating the embedded human language string for language translation. (Lipka recites in [0066] “FIG. 23 shows an example of the translation debugger feature for previewing desired changes to strings on the web page. In this example, strings visually coded with dark shading have been previously translated and then modified by a user.”)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ronin as applied to claim 16 in view of Lipka et al., (hereinafter Lipka, Publication No.: US 2018/0300218).


As per claim 19, Ronin teaches online page translation. Ronin does not explicitly mention “wherein further comprising checking for errors in the translated online page code.” However, in analogous art of web page translation Lipka teaches,

wherein further comprising checking for errors in the translated online page code. (Lipka recites in [0102] “Continuing, environment 100 also includes build tool 122 for determining whether extraction rules are executed accurately, and for verifying tag syntax, bundle names, key names, duplications, and some quoting rules. Build tool 122 uses an L1 On source code verification tool 124 to examine the templates to determine if there are errors, and flags suspicious and non-portable constructs, and keys and strings that do not adl1ere to rules for the translation system.” This teaches checking for errors in the translation process.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Ronin of web page translation by incorporating the teaching “wherein further comprising checking for errors in the translated online page code” of Lipka. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Lipka of checking translation errors and fixing the errors. 

Claim 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ronin as applied to claim 16 in view of Pournasseh et al., (hereinafter Pournasseh, Publication No.: US 2005/0075858).

As per claim 20, Ronin teaches online page translation. Ronin does not explicitly mention further comprising preventing a change to the translated human language string after the translated human language string has been received, wherein preventing the change is through a translation lock-out function.” However, in analogous art of web page translation Pournasseh teaches,

further comprising preventing a change to the translated human language string after the translated human language string has been received, wherein preventing the change is through a translation lock-out function. (Pournasseh Fig. 8 steps 5, 6, 7 and 8 shows preventing change through a lock command.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Ronin of web page translation by incorporating the teaching “further comprising preventing a change to the translated human language string after the translated human language string has been received, wherein preventing the change is through a translation lock-out function” of Pournasseh. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Pournasseh of preventing further changes after finalization of a translation. 

Claim 21 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ronin as applied to claim 16 in view of Pratt et al., (hereinafter Pratt, Patent No.: US 7,886,267).

As per claim 21, Ronin teaches online page translation. Ronin does not explicitly mention “further comprising a user interface displaying a function for communicating the embedded human language string for language translation and displaying an indication of completion when the translated human language string is received.” However, in analogous art of web page translation Pratt teaches,

further comprising a user interface displaying a function for communicating the embedded human language string for language translation and displaying an indication of completion when the translated human language string is received. (Pratt recites in column 8 starting at line 50, “A network service might also include a web service or an HTML-based protocol, permitting interaction with a translation database through a web browser, which may be especially convenient for providing an interface for a translator, printing lists of untranslated strings and entering in translated ones, and for debugging purposes.” Pratt recites in column 8 starting at line 39, “Thus, requests from an extracting or inserting processor may be serviced. For example, one permissible request may be a 'exist' query, testing for the existence of a database entry corresponding to a natural language extraction. An 'add' request might be used to add an untranslated string. A 'read' request might include as arguments a string and a locality specification, returning the translation of that string for insertion. A ' list' request might return a list of the untranslated strings for a specified locality, and so forth.”)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Ronin of web page translation by incorporating the teaching “further comprising a user interface displaying a function for communicating the embedded human language string for language translation and displaying an indication of completion when the translated human language string is received” of Pratt. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Pratt for a user interface to communicate with the translation results, so that appropriate corrections can be made. 

Claims 25, 28 and 29 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lipka as applied to claim 22 in view of Pratt et al., (hereinafter Pratt, Patent No.: US 7,886,267).

As per claim 25, Lipka teaches online page translation. Lipka does not explicitly mention wherein receiving the translated human language string initiates a source code update request.” However, in analogous art of web page translation Pratt teaches,

wherein receiving the translated human language string initiates a source code update request. (Pratt recites in column 9 starting at line 8, “Alternatively, the parsers and processing objects of string extraction may be made part of a development environment, providing a location for updates of those objects common to all projects under development.” This shows that the during build time human language strings are received and objects are updated.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Lipka of web page translation by incorporating the teaching “wherein receiving the translated human language string initiates a source code update request” of Pratt. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Pratt of translating a web page after the web page with the human language strings are received. 

As per claim 28, Pratt teaches,
wherein the changed portion of the programming source code comprises the embedded human language string and a second embedded human language string where both of the embedded human language string and a second embedded human language string are identified within the changed portion of the programming source code. (Because the repository is using version control, it is by default dealing with the change portion. This claim teaches that parser can recognize two [or multiple] human languages. Pratt recites in column 6 starting at line 57, “Finally, although the use of a customer translation database is shown in comparison with an exemplary system depicted in FIG. 2, the substitutions presented in FIG. 3 may be applied to virtually any user-interactive application, and especially to applications that multiple-locality capable.” This shows that the application is capable of handling multiple languages.) 

As per claim 29, Pratt teaches, 

wherein communicating the identified embedded human language string for language translation communicates only a portion of the identified embedded human language string for language translation. (Pratt recites in column 9 starting at line 52, “Included in build instructions 51b, again by way of example, are localization/network service functions, which may include suitable portions of objects 52, 53 and 54 for parsing, extracting and inserting as described above.”) 

Conclusion

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        February 9, 2022